Exhibit 10.9
 
AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made effective as of April 23, 2014 (the “Effective Date”), by and among
PERNIX THERAPEUTICS HOLDINGS, INC., a Maryland corporation (“Holdings”), MACOVEN
PHARMACEUTICALS, LLC, a Louisiana limited liability company (“Macoven”), PERNIX
MANUFACTURING, LLC, a Texas limited liability company (“Pernix Manufacturing”),
PERNIX THERAPEUTICS, LLC, a Louisiana limited liability company (“Pernix
Therapeutics”), CYPRESS PHARMACEUTICALS, INC., a Mississippi corporation
(“Cypress”), GTA GP, INC., a Maryland corporation (“GTA GP”), GTA LP, INC., a
Maryland corporation (“GTA LP”), GAINE, INC., a Delaware corporation (“Gaine”),
RESPICOPEA, INC., a Delaware corporation (“Respicopea”), HAWTHORN
PHARMACEUTICALS, INC., a Mississippi corporation (“Hawthorn”) and PERNIX SLEEP,
INC., a Delaware corporation (“Pernix Sleep”; and together with Holdings,
Macoven, Pernix Manufacturing, Pernix Therapeutics, Cypress, GTA GP, GTA LP,
Gaine, Respicopea and Hawthorn, each individually as a “Borrower”, and
collectively as “Borrowers”), and MIDCAP FUNDING IV, LLC, a Delaware limited
liability company, individually as a Lender (in such capacity, “Lender”), and as
Agent (in such capacity, together with its successors and assigns, “Agent”).
 
RECITALS
 
A.           Borrowers, Agent (as successor-by-assignment to MidCap Funding V,
LLC) and Lender (as successor-by-assignment to MidCap Financial, LLC) entered
into that certain Amended and Restated Credit Agreement dated as of May 8, 2013,
as amended by that certain Amendment No. 1 to Amended and Restated Credit
Agreement dated as of February 21, 2014 (as may be further amended, restated,
supplemented or modified from time to time, the “Credit
Agreement”).  Capitalized terms used in this Amendment without definition shall
have the meanings set forth in the Credit Agreement.
 
B.           Borrowers have requested that Agent and Lender agree increase the
maximum amount of aggregate Letter of Credit Liabilities to $750,000.  Agent and
Lender are willing to so consent, all subject to the terms and conditions
hereof.
 
C.           This Amendment shall constitute a Financing Document, and these
Recitals shall be construed as part of this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:
 
1. Specific Amendments to Credit Agreement.
 
(a) Letters of Credit.  Section 2.5(a)(ii) of the Credit Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:
 
 
1

--------------------------------------------------------------------------------

 
 
“(ii)           after giving effect to such issuance, increase or extension, (A)
the aggregate Letter of Credit Liabilities do not exceed $750,000, and (B) the
Revolving Loan Outstandings do not exceed the Revolving Loan Limit.”
 
2. Enforceability.  This Amendment constitutes the legal, valid and binding
obligation of Borrowers, and is enforceable against Borrowers in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.  Each of the agreements,
documents and instruments executed in connection herewith to which a Borrower is
a party constitutes the legal, valid and binding obligation of such Borrower,
and is enforceable against such Borrower in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.
 
3. Confirmation of Representations and Warranties.  Each Borrower hereby (x)
confirms that all of the representations and warranties set forth in Article 3
of the Credit Agreement are true and correct with respect to such Borrower as of
the date hereof (except insofar as such representations and warranties relate
expressly to an earlier date), (y) covenants to perform its obligations under
the Credit Agreement and other Financing Documents, and (z) specifically
represents and warrants to Agent and the Lenders that it has good and marketable
title to all of its respective Collateral, free and clear of any lien or
security interest in favor of any other person or entity, other than Permitted
Liens.
 
4. Conditions to Effectiveness.  The obligation of Agent and Lender to enter
into this Amendment shall be subject to the receipt by Agent of a counterpart of
this Amendment.
 
5. Reference to the Effect on the Financing Documents.  Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import and each reference in
any other Financing Document to “the Credit Agreement”, shall mean and be a
reference to the Credit Agreement as amended by this Amendment.  This Amendment
shall be a Financing Document.
 
6. Costs, Fees and Expenses.
 
(a) In consideration of Agent’s agreement to enter into this Amendment, the
Borrowers shall be responsible for the payment of all reasonable costs, fees and
expenses of Agent’s counsel incurred in connection with the preparation of this
Amendment and any related documents.  All such costs, fees and expenses shall be
paid with proceeds of Revolving Loans.
 
(b) In addition to the costs, fees and expenses described in Section 6(a) above
and the fees payable pursuant to Section 2.5 of the Credit Agreement, in
consideration of Agent’s and Lender’s agreement to increase the maximum amount
of aggregate Letter of Credit Liabilities, Borrowers agree to pay to Agent, for
its own benefit, a fee equal to $11,250 (the “Letter of Credit Accommodation
Fee”).  The Letter of Credit Accommodation Fee shall be due and payable on the
date on which the first Letter of Credit is issued and shall be paid with the
proceeds of Revolving Loans.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Affirmation.  Except as specifically amended pursuant to the terms hereof and
the Restated Security Agreement, the Credit Agreement and all other Financing
Documents (and all covenants, terms, conditions and agreements therein) shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by Borrowers.  Each Borrower covenants and agrees to comply with all of
the terms, covenants and conditions of the Credit Agreement (as amended hereby)
and the Financing Documents notwithstanding any prior course of conduct,
waivers, releases or other actions or inactions on Agent’s or any Lender’s part
which might otherwise constitute or be construed as a waiver of or agreement to
such terms, covenants and conditions.
 
8. No Waiver or Novation.  The execution, delivery and effectiveness of
this  Amendment shall not operate as a waiver of any right, power or remedy of
Agent or Lenders, nor constitute a waiver of any provision of the Credit
Agreement, the Financing Documents or any other documents, instruments and
agreements executed or delivered in connection with any of the foregoing.
Nothing herein is intended or shall be construed as a waiver of any existing
Defaults or Events of Default under the Credit Agreement or other Financing
Documents or any of Agent’s or Lenders’ rights and remedies in respect of such
Defaults or Events of Default.  This Amendment (together with any other document
executed in connection herewith) is not intended to be, nor shall it be
construed as, a novation of the Credit Agreement.
 
9. Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 12.8 (Choice of Law; Venue) and 12.9 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.
 
10. Headings.  Section headings in this Amendment are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
 
11. Counterparts.  This Amendment may be executed in counterparts, and such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof or thereof.
 
(SIGNATURES APPEAR ON FOLLOWING PAGES)
 


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Amendment constitute an agreement executed under seal, each of the parties have
caused this Amendment to be executed under seal the day and year first above
mentioned.
 
BORROWERS:
 
PERNIX THERAPEUTICS HOLDINGS, INC., a Maryland corporation
By: /s/ Douglas Drysdale          (SEAL)
Douglas Drysdale
President and Chief Executive Officer
Address:
 
10 North Park Place
Suite 201
Morristown, New Jersey, 07960
Facsimile:  (800) 793-2145
 
 
MACOVEN PHARMACEUTICALS, LLC,
a Louisiana limited liability company
By:     Pernix Therapeutics, LLC, a Louisiana
limited liability company
Its:      Sole Member and Sole Manager
 
By:      Pernix Therapeutics Holdings, Inc., a
Maryland corporation
Its:      Sole Member and Sole Manager
 
By:       /s/ Douglas Drysdale          (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
PERNIX MANUFACTURING, LLC, a Texas limited liability company
By:     Pernix Therapeutics Holdings, Inc., a
Maryland corporation
Its:     Sole Member
 
By:       /s/ Douglas Drysdale          (SEAL)
Douglas Drysdale
President and Chief Executive Officer



 
 
4

--------------------------------------------------------------------------------

 
 

 
BORROWERS:
PERNIX THERAPEUTICS, LLC, a Louisiana limited liability company
By:     Pernix Therapeutics Holdings, Inc., a
Maryland corporation
Its:      Sole Member and Sole Manager
 
By:      /s/ Douglas Drysdale          (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
CYPRESS PHARMACEUTICALS, INC., a Mississippi corporation
 
By:   /s/ Douglas Drysdale          (SEAL)
Douglas Drysdale
President and Chief Executive Officer





 
5

--------------------------------------------------------------------------------

 
 
 
BORROWERS:
GTA GP, INC., a Maryland corporation
 
By:  /s/ Douglas Drysdale          (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
GTA LP, INC., a Maryland corporation
 
By:   /s/ Douglas Drysdal          (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
GAINE, INC., a Delaware corporation
 
By:    
        Cooper C. Collins
President and Chief Executive Officer
 
 
RESPICOPEA INC., a Delaware corporation
 
By:  /s/ Douglas Drysdale          (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
HAWTHORN PHARMACEUTICALS, INC., a Mississippi corporation
 
By:  /s/ Douglas Drysdale          (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
PERNIX SLEEP, INC., a Delaware corporation
 
By:  /s/ Douglas Drysdale          (SEAL)
        Douglas Drysdale
President and Chief Executive Officer



 
 
6

--------------------------------------------------------------------------------

 

 
LENDER:
MIDCAP FUNDING IV, LLC, a Delaware limited liability company
 
By:  /s/ Maurice Amsellem          (SEAL)
Maurice Amsellem
Managing Director





AGENT:
MIDCAP FUNDING IV, LLC, a Delaware limited liability company
 
By:   /s/ Maurice Amsellem          (SEAL)
Maurice Amsellem
Managing Director


